        4:18-cr-40037-JES-JEH # 54           Page 1 of 4                                            E-FILED
                                                                           Friday, 29 May, 2020 11:34:24 AM
                                                                               Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS


UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 18-cr-40037-JES-JEH
                                              )
JAYDER RAY DOWNING,                           )
                                              )
                       Defendant.             )


                                    ORDER AND OPINION
       This matter is now before the Court on Defendant Downing’s Motions (Docs. 41, 45) for

Compassionate Release, the United States’ Response (Doc. 46), and Defendant’s Reply (Doc.

51). For the reasons set forth below, the Motions are DENIED.

                                          BACKGROUND

       Defendant Downing is currently serving a 58-month sentence in the Bureau of Prisons for

possessing a firearm as a felon, in violation of 18 U.S.C. § 922(g). At the time he committed the

offense, he was on probation in Missouri for resisting or interfering with arrest. He is 43 years

old and is currently housed at FCI Gilmer in Glenville, West Virginia. His projected release date

is August 18, 2022.

       On May 1, 2020, Defendant filed a pro se Motion for Compassionate Release. Doc. 41.

Following the appointment of the Federal Defender’s Office, an Amended Motion for

Compassionate Release was filed. Doc. 45. Defendant seeks compassionate release due to his

health issues—diabetes, COPD, anemia, asthma, type 2 diabetes, and high blood pressure—and

the COVID-19 pandemic. Defendant previously submitted a compassionate release request to the

Warden at FCI Gilmer, which was denied on May 5, 2020. Doc. 46, at 3.


                                                  1
        4:18-cr-40037-JES-JEH # 54           Page 2 of 4



       The United States opposes Defendant’s Motions. Doc. 46. In its Response, the United

States argues, inter alia, that Defendant is housed at FCI Gilmer in a two-man cell on a unit that

limits the number of inmates who are allowed out of cells at one time to approximately 30. Id. at

5. According to the BOP’s website, which is updated daily, FCI Gilmer currently has 5 inmates

with active COVID-19 cases, and one inmate has recovered. There have been no staff sicknesses

and no COVID-19 related deaths at the facility. See https://www.bop.gov/coronavirus/ (last

visited May 29, 2020). Further, the United States asserts there are no active COVID-19 cases in

Defendant’s housing unit. Doc. 46, at 5.

                                           DISCUSSION

       The compassionate release statute directs the Court to make three considerations: 1)

whether extraordinary and compelling reasons warrant a sentence reduction; 2) whether a

reduction is consistent with the factors listed in 18 U.S.C. § 3553(a); and 3) whether a reduction

would be “consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1).

       Previously, § 3582(c)(1)(A) allowed only the BOP to bring a motion for compassionate

release. See 18 U.S.C. § 3582(c)(1)(A) (effective Nov. 2, 2002 through Dec. 20, 2018). The

Sentencing Commission has not updated its policy statement to reflect that a defendant can make

his own motion for a sentencing reduction. Some courts have held that this means there is

currently no policy statement with which sentencing reductions under § 3582(c)(1)(A) must be

consistent. See, e.g., United States v. Redd, No. 1:97-CR-00006-AJT, 2020 WL 1248493, at *6

(E.D. Va. Mar. 16, 2020). This Court has previously adopted this approach. See United States v.

Seggebruch, No. 15-cr-20034, ECF Doc. 113 (C.D. Ill. May 15, 2020); United States v. Brooks,

No. 07-20047, ECF Doc. 67 (C.D. Ill. May 15, 2020). Thus, a court may find that extraordinary



                                                 2
        4:18-cr-40037-JES-JEH # 54            Page 3 of 4



and compelling reasons exist based on facts and circumstances other than those set forth in

U.S.S.G. § 1B1.13 cmt. n.1(A)-(C), and without the BOP’s motion or express finding. See, e.g.,

Redd, No. 1:97-CR-00006-AJT, 2020 WL 1248493 at *6.

       “The mere presence of COVID-19 in a particular prison cannot justify compassionate

release—if it could, every inmate in that prison could obtain release.” See, e.g., United States v.

Melgarejo, No. 12-cr-20050, ECF Doc. 41 at p. 5 (C.D. Ill. May 12, 2020). Rather, “a prisoner

[may] satisfy the extraordinary and compelling reasons requirement by showing that his

particular institution is facing a serious outbreak of COVID-19 infections, the institution is

unable to successfully contain the outbreak, and his health condition places him at significant

risk of complications should he contract the virus.” Id. at 5–6.

       Defendant has failed to establish extraordinary and compelling reasons justifying a

sentence reduction in this case. While his medical conditions are indeed serious, he is relatively

young, and FCI Gilmer appears, unlike other BOP facilities, to have very few COVID-19 cases.

Further, the number of cases at FCI Gilmer has not increased since counsel filed his Amended

Motion over two weeks ago. Because COVID-19 continues to spread among the general public,

it is not clear Defendant would be safer from contracting COVID-19 if he were released.

       Additionally, the Court does not believe Defendant’s early release would be consistent

with the § 3553(a) factors. This conclusion is based, in part, on the short length of time

Defendant has served towards his sentence, the nature of the offense, and his criminal history.

See genrally Doc. 31 (PSR). And while the Court commends Defendant on his efforts at

rehabilitation while incarcerated, given the information currently before it, the Court agrees with

the United States that his release would pose a danger to the safety of others in the community.

Doc. 46, at 25.



                                                 3
        4:18-cr-40037-JES-JEH # 54           Page 4 of 4



       The Court, taking all relevant facts into account, finds Defendant has not established

extraordinary or compelling reasons for his early release, and that release would be inconsistent

with the § 3553(a) factors.

                                        CONCLUSION

       For the reasons set forth above, Defendant’s Motions (Docs. 41, 45) are DENIED.



               Signed on this 29th day of May, 2020.

                                             s/ James E. Shadid
                                             James E. Shadid
                                             United States District Judge




                                                4
